Citation Nr: 0019247	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  98-09 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than August 1, 1997, 
for the award of dependency and indemnity compensation 
benefits.


REPRESENTATION

Appellant represented by:	Steven M. Stepper, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The veteran served with the New York Army National Guard from 
February 1956 until his death on March 3, 1981.  He died 
while on active duty training.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

In the rating decision on appeal, the RO granted entitlement 
to dependency and indemnity compensation, effective August 1, 
1997.  The appellant appealed the claim as to the effective 
date.

In an August 1999 decision, the Board denied an effective 
date earlier than August 1, 1997, for the award of dependency 
and indemnity compensation.  The appellant appealed the 
decision to The United States Court of Appeals for Veterans 
Claims (the Court).

The parties filed a joint motion for remand, which the Court 
granted in February 2000.  In the joint motion for remand, 
the parties agreed VA was placed on notice that the appellant 
had received a lump sum payment from the Social Security 
Administration in 1981.  Specifically, the parties noted the 
provisions under 38 C.F.R. § 3.153 (1999), which state the 
following:

An application on a form jointly 
prescribed by the Secretary [of Veterans 
Affairs] and the Secretary of Health, 
Education, and Welfare filed with the 
Social Security Administration on or 
after January 1, 1957, will be considered 
a claim for death benefits, and to have 
been received [by VA] as of the date of 
receipt in Social Security 
Administration.  The receipt of such an 
application (or copy thereof) by [VA] 
will not preclude a request for any 
necessary evidence.

See 38 U.S.C.A. § 5105 (West 1991 & Supp. 1999).

The parties determined that VA was required to obtain the 
Social Security Administration records prior to adjudicating 
the appellant's claim in compliance with its duty to assist.  
See Murinscak v. Derwinski, 2 Vet. App. 363, 369-72 (1992).  
Additionally, the parties stated the Board's August 1999 
decision lacked an adequate articulation of the reasons or 
bases underlying its decision.

The Board must note that following the February 2000 Court 
Order, the appellant's attorney submitted a copy of an April 
15, 2000, letter from the Social Security Administration, in 
which the Social Security Administration stated it had paid a 
death payment to the appellant in June 1981 and that the 
records related to that claim had been destroyed.  

Although this evidence seems to be that which the parties 
stated VA needed to obtain in the joint motion for remand, 
the Board is required by the law-of-the-case doctrine to 
comply with a Court Order and must remand the appellant's 
claim for the development articulated in the joint motion for 
remand.  See Browder v. Brown, 5 Vet. App. 268, 270 (1993) 
(once a matter has been decided by an appellate court, the 
lower tribunal "is without power to do anything which is 
contrary to either the letter or spirit of the mandate 
construed in light of the opinion of the court deciding the 
case." (quoting City of Cleveland v. Federal Power 
Commission, 182 U.S. App. D.C. 346, 561 F.2d 344, 346 (D.C. 
Cir. 1977))).

Additionally, it must be noted that the appellant's attorney 
submitted that additional record without a waiver.  Thus even 
without the directive by the Court to remand the case, the 
Board cannot consider such evidence without prior RO review 
and consideration.  See 38 C.F.R. § 20.1304(c) (1998); see 
also 38 C.F.R. § 19.37(a) (1999).

In compliance with the February 2000 Court order, the case is 
hereby REMANDED to the RO for the following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's 1981 claim 
for Social Security death benefits, to 
include a copy of the application she 
submitted.  In the letter to the Social 
Security Administration asking for the 
records, the RO is to state the 
following: "If you do not have copies of 
her application for benefits, please 
explain what type of application a 
recipient would have needed to submit to 
obtain a death payment."

2.  Once the Social Security 
Administration response and/or records 
have been associated with the claims 
file, the RO is to adjudicate the 
appellant's claim for an effective date 
earlier than August 1, 1997, for the 
award of dependency and indemnity 
compensation with special consideration 
of 38 C.F.R. § 3.153 and the M21-1 
directives that were attached to the 
joint motion for remand.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


